United States Court of Appeals
                     For the First Circuit


No. 08-1248

  IMS HEALTH INCORPORATED, VERISPAN, LLC, and SOURCE HEALTHCARE
ANALYTICS, INC., a subsidiary of WOLTERS KLUWER HEALTH, INC.,

                     Plaintiffs, Appellees,

                               v.

   JANET T. MILLS, as Attorney General for the State of Maine,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on August 4, 2010, is
amended as follows:

     On page 27, line 6 of footnote 17, "plaintiffs" is changed
to "plaintiffs'".